Case 1:19-cv-01959-SEB-MJD Document 67-7 Filed 03/03/20 Page 1 of 19 PageID #: 522




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION
  ____________________________________

   MARY J. FREDERICK; JOHN                            )
  JUSTIN COLLIER; WILLIAM L.                          )
  MARKS, JR.; MINNIE LEE CLARK;                       )
  and COMMON CAUSE INDIANA,                           )
                                                      )
                   Plaintiffs,                        )
                                                      )
          -v-                                         ) Cause No. 1:19-cv- 1959
                                                      )
  CONNIE LAWSON, in her official                      )
  capacity as Secretary of State;                     )
  ST. JOSEPH COUNTY ELECTION                          )
  BOARD; and                                          )
  M. CATHERINE FANELLO, RITA                          )
  L. GLENN, and MURRAY WINN,                          )
  each in their official and individual               )
  capacities as members                               )
  of the St. Joseph County Election                   )
  Board,                                              )
                                                      )
                   Defendants.                        )
  ____________________________________

                      EXPERT REPORT OF DR. LINTON A. MOHAMMED

  LINTON A. MOHAMMED, deposes and states that:

     1.         I am a Forensic Document Examiner (“FDE”), certified by the American Board of

  Forensic Document Examiners. I have been engaged in this matter on behalf of Plaintiffs. The

  information contained within this Affidavit is based upon my personal knowledge unless

  otherwise specified.




                                                  1
Case 1:19-cv-01959-SEB-MJD Document 67-7 Filed 03/03/20 Page 2 of 19 PageID #: 523




                                         QUALIFICATIONS

     2.      I am a U.S.-certified and internationally recognized FDE, and the focus of my

  research and professional experience is on handwriting and signature identification and the

  scientific approach to analyzing questioned signatures. I am, and since 1998 continuously have

  been, certified by the American Board of Forensic Document Examiners (ABFDE), the

  certifying board for FDEs in North America. I am also certified in document examination by the

  Chartered Society of Forensic Sciences (United Kingdom). I specialize in the forensic science of

  analyzing genuine, disguised, and simulated signatures.

     3.      I co-founded, and I am currently the principal at Forensic Science Consultants, Inc.,

  where I conduct forensic document examination casework and research on handwriting and

  signature identification as well as other forensic document examination (e.g., document

  alterations, obliterations, indented impressions, or pages added or removed). I am also an adjunct

  professor at Oklahoma State University, where I teach graduate courses on the scientific

  examination of questioned documents. I previously spent approximately fourteen years

  conducting forensic document, handwriting, and signature examination and research at Forensic

  Science Consultants, Inc. doing business as Rile, Hicks, & Mohammed and Associated

  Document Examiners.

     4.      During and prior to my time with Associated Document Examiners, and for nearly

  fourteen years, I worked as Forensic Document Examiner and Senior Document Examiner for

  the San Diego Sherriff’s Department Regional Crime Laboratory. There I conducted

  examinations of signatures and handwriting for cases investigated by San Diego County agencies

  as well as by local police, state, and federal agencies. I also served as Technical Lead of the

  Questioned Documents Section of the Regional Crime Laboratory, trained investigators and




                                                   2
Case 1:19-cv-01959-SEB-MJD Document 67-7 Filed 03/03/20 Page 3 of 19 PageID #: 524




  attorneys, provided expert testimony, conducted research, and produced the Questioned

  Documents Section Quality Manuals. Prior to that, I worked internationally as an FDE at the

  Laboratory of the Government Chemist (England), Caribbean Institute of Forensic Investigations

  Ltd. (West Indies), and Trinidad and Tobago Forensic Science Center (West Indies). In those

  roles, I conducted forensic document examinations and testified in criminal and civil cases for

  multiple police forces and other government agencies.

     5.      I am a Fellow of the Questioned Documents Section of the American Academy of

  Forensic Sciences (AAFS), a member and diplomate of the Chartered Society Forensic Sciences,

  and a member of the Canadian Society of Forensic Science. I served as the Chair of the AAFS

  Questioned Documents Section from 2016-2018. I am an appointed member and Vice-Chair of

  the Academy Standards Board, which was formed by the AAFS to develop documentary

  standards for the forensic sciences. I served as member of the National Institute of Standards and

  Technology’s Expert Working Group on Human Facts in Handwriting Examination, the National

  Institute of Standards and Technology Organization of Scientific Area Committees

  Physics/Pattern Interpretation Scientific Area Committee, and the Scientific Working Group on

  Documents. I have previously served as President, Vice President, Treasurer, and Director of the

  American Society of Questioned Document Examiners (ASQDE).

     6.      I am the editor of the Journal of the American Society of Questioned Document

  Examiners. I am an editorial review board member of the Journal of Forensic Sciences, and

  Forensic Science and Technology. I am also a guest reviewer for the following journals: Forensic

  Science International, Science & Justice, Australian Journal of Forensic Science, Egyptian

  Journal of Forensic Sciences, and IEEE Transactions on Cybernetics.




                                                  3
Case 1:19-cv-01959-SEB-MJD Document 67-7 Filed 03/03/20 Page 4 of 19 PageID #: 525




     7.      I have published sixteen articles on handwriting identification and forensic document

  examination. Many of my articles focus on the analysis of genuine and forged signatures and

  handwriting comparison. In June 2019, I published a book titled, “Forensic Examination of

  Signatures” which gives an account of the state of the art in signature examination. I co-authored

  a book in 2012 titled “The Neuroscience of Handwriting: Applications for Forensic Document

  Examination,” which integrates research in the fields of motor control, neuroscience, kinematics,

  and robotics to evaluate questioned signatures and handwriting. In particular, the book sets forth,

  among other things, the scientific fundamentals of motor control as relevant to handwriting; the

  impact of age, disease, and medication on handwriting; and a quantitative approach to signature

  authentication, including kinematic and laboratory analyses of genuine versus disguised versus

  forged signatures. I have also given numerous presentations on signature examination

  worldwide, including in the United States, Saudi Arabia, Australia, China, Canada, Brazil,

  Latvia, Turkey, and Poland. A list of my publications, including those over the last ten years, is

  included in my curriculum vitae which is attached as Exhibit 1.

     8.      In 2019, I received the Ordway Hilton Award from the Questioned Documents

  Section of the American Academy of Forensic Sciences “In Recognition of Outstanding

  Contributions to Forensic Document Examination”. In 2012, I received the American Board of

  Forensic Document Examiners’ New Horizon Award “In Recognition of His Exceptional

  Contributions in Scientific Research for the Advancement of Forensic Document Examination.”

     9.      In addition, I have testified as an expert witness more than 150 times on issues of

  signature, handwriting, and document examination in both civil and criminal cases, including

  cases in the United States, England, Trinidad & Tobago, and St. Vincent.




                                                   4
Case 1:19-cv-01959-SEB-MJD Document 67-7 Filed 03/03/20 Page 5 of 19 PageID #: 526




     10.     I received a Ph.D. from La Trobe University in Melbourne, Australia in human

  biosciences, where I wrote my thesis on signature identification: “Elucidating static and dynamic

  features to discriminate between signature disguise and signature forgery behavior.” Prior to that,

  I received my undergraduate degree in science at the University of West Indies; underwent a

  two-year training program in document examination at the Trinidad and Tobago Forensic

  Science Center; and received a master’s degree in forensic sciences at National University in San

  Diego, California.

     11.     I am being compensated at a rate of $400.00 per hour for examinations, depositions,

  and testimony, and related activities including travel time. My compensation in this matter is not

  in any way contingent on the content of my opinion or the outcome of this matter.

     12.     A Testimony Listing for the past five years is attached as Exhibit 2.

                                           BACKGROUND

     13.     Based on my review of the Signature Review sections of the 2016, 2018, and 2019

  Indiana Election Administrator’s Manuals, Indiana Statutes IC 3-11.5-4-11, and IC 3-11.5-4-13,

  I understand that Indiana law requires “that if an absentee voter board is charged with comparing

  the voter’s signature and questions whether a voter’s signature is valid, the question is referred to

  the county election board” (IC-3-11-10-4).

     14. “In a central count county, if the county election board finds that the signature is not

  genuine, the board must write on the envelope the words “The county election board has

  rejected this ballot because the signature of this voter is not genuine.” (IC 3-11.5-4-4)”.

     15.     I understand that county election board and precinct officials are lay individuals,

  meaning that they are not required to have any training, certification, or experience in document

  examination or signature comparison.




                                                    5
Case 1:19-cv-01959-SEB-MJD Document 67-7 Filed 03/03/20 Page 6 of 19 PageID #: 527




     16.      I understand that there are no meaningful formalized state standards or procedures

  for election officials to compare the signature upon the application or electronic poll book with

  the signature upon the affidavit on the ballot envelope, transmitted affidavit under IC 3-11-4-

  6(h), or voter registration record.

     17.      I was retained by Plaintiffs to determine existing flaws, if any, in the procedures and

  techniques of the Indiana signature-verification process for absentee ballots as set forth in Title 3

  of the Indiana Code., and more specifically IC 3-11-10-4, IC § 3-11.5-4-4, -11(a)(3), and-

  13(a)(2).

     18.      In reaching my conclusions, I reviewed (i) Plaintiffs’, County Defendants’, and

   Lawson’s responses to requests for production, which included the 2016, 2018 and 2019

   Election Administrators’ Manuals; (ii) the First Amended Complaint, (iii) Indiana Statutes IC §

   3-11-10-4(a), 3-11.5-4-4, 3-11.5-4-11(a)(3), 3-11.5-4-13(a)(2), and (iv) academic and empirical

   literature, as well as additional materials referenced in this Affidavit.

     19.      As discovery is ongoing and documents continue to be exchanged as part of this

  process, I reserve the right to supplement my opinions if and when new information becomes

  available during the course of this litigation.

                                  SUMMARY OF CONCLUSIONS

     20.      The signature review process referenced in the 2016, 2018, and 2019 Indiana Election

  Administrator’s Manuals, IC § 3-11-10-4(a), 3-11.5-4-4, 3-11.5-4-11(a)(3), and 3-11.5-4-

  13(a)(2) does not set forth functional standards for determining when a voter’s signature does not

  match the signature on file with the election authority.

     21.      Indiana also does not require elections officials to have any training in signature

  examination, and does not require that elections officials be provided examination equipment.




                                                     6
Case 1:19-cv-01959-SEB-MJD Document 67-7 Filed 03/03/20 Page 7 of 19 PageID #: 528




  Based on my experience and my review of the academic literature, it is my opinion that in these

  circumstances, elections officials are likely to make erroneous signature-comparison

  determinations.

     22.     Determining whether a signature is genuine is a difficult task for even a trained FDE,

  as signatures are written in different styles with varying levels of readability and variability. And

  laypersons have a significantly higher rate of error in determining whether signatures are

  genuine. Laypersons are also more likely to wrongly determine that authentic signatures are not

  genuine than to make the opposite error. In other words, lay elections officials are more likely

  than trained examiners to make an incorrect signature-comparison determination and are

  particularly likely to incorrectly decide that the signatures do not “compare.”

     23.     In my opinion, this high rate of error among laypersons generally results from an

  incorrect determination that “variations” between one individual’s signatures are instead

  “differences” between multiple individuals’ signatures. An individual’s signatures may vary for

  myriad reasons, including age, health, native language, and writing conditions. Laypersons’

  failure to properly account for signature variability leads to erroneous inauthenticity

  determinations, which are particularly pronounced in populations with greater signature

  variability, such as elderly, disabled, ill, and non-native English signatories.

     24.     These signature-determination errors are further compounded for elections officials

  with diminished eyesight or “form blindness” (a type of impairment in visual perception defined

  below)—both of which impact an individual’s ability to make accurate handwriting authenticity

  determinations. While FDEs are screened for these traits, elections officials are not required to

  undergo such a screening.




                                                    7
Case 1:19-cv-01959-SEB-MJD Document 67-7 Filed 03/03/20 Page 8 of 19 PageID #: 529




     25.        Nor does Indiana require that election officials compare spend a minimal amount of

  time in making a signature determination. These omissions are likely to lead to additional

  erroneous determinations.

     26.        At a minimum, ten signature samples are recommended for an accurate signature

  determination to account for an individual’s signature variability. In cases where an individual is

  impaired, elderly, or has problems signing documents, more sample signatures may be required.

  However, Indiana only requires elections officials to compare ballot-envelope affidavit

  signatures to the signature in the ballot and possibly one signature sample of the voter in the

  election authority’s database.

     27.        In sum, it is my opinion that Indiana Code IC 3-11-10-4, IC § 3-11-10-4(a), 3-11.5-4-

  4, 3-11.5-4-11(a)(3), and 3-11.5-4-13(a)(2), which require that lay election officials, without

  training or adequate standards, attempt to compare voter signatures to determine whether an

  absentee ballot will be counted, foreseeably will result in erroneous absentee ballot rejections,

  and from my review of Plaintiffs’ absentee ballots, has already resulted in erroneous ballot

  rejections.

                                     ANALYSIS AND OPINIONS

  A. Lay Individuals Are Likely to Make Erroneous Signature Comparison Determinations.

     28.        Lay individuals are highly likely to make mistakes in making signature-comparison

  determinations and are particularly likely to conclude that signatures do not compare when they

  are in fact written by the same individual.

     29.        To determine whether signatures are made by the same individual or by different

  individuals, a reviewer needs to evaluate whether a feature or combination of features in

  signatures are “differences” or “variations.” In the field of signature examination, unexplainable




                                                    8
Case 1:19-cv-01959-SEB-MJD Document 67-7 Filed 03/03/20 Page 9 of 19 PageID #: 530




  “differences” between signatures mean that different individuals wrote the signatures; whereas

  “variations” between signatures mean that one individual wrote the signatures. Determining

  whether signature features are “differences” or “variations” is one of the most difficult

  determinations in forensic signature examination.

      30.      To make such a judgment reliably requires, at a minimum:

      a) Extensive training with different types of signatures: Becoming an FDE requires at least

            two, generally three, years of full-time training with an experienced examiner, with at

            least eighteen months of training in the examination of signatures and handwriting. FDEs

            learn the science of signature examination, gain experience in casework, and are tested

            for proficiency.

      b) Adequate magnification and lighting equipment.

      c) Excellent eyesight.

      d) Adequate time: Insufficient time examining signatures is conducive to making errors. For

            example, Merlino, et al. (2014),1 found that FDEs spent more time looking at the

            questioned and known signatures than laypersons and were more accurate in the

            evaluation of the genuineness of signatures.

  Without these elements, lay individuals are likely to mistake legitimate and expected

  “variations” between one individual’s signatures for “differences” in signatures between two

  individuals and conclude, incorrectly, that someone other than the registered voter signed an

  absentee ballot envelope.




  1
   Merlino, M., Freeman, T., Dahis, V., Springer, V., et al. (2014). Validity, Accuracy, Reliability,
  and Bias in Forensic Signature Identification. NIJ Award Number: 2010-DN-BX-K271.


                                                     9
Case 1:19-cv-01959-SEB-MJD Document 67-7 Filed 03/03/20 Page 10 of 19 PageID #: 531




       31.      In fact, signature verification is inherently difficult, even for a trained FDE. For one,

   signatures are written in three different styles2 as illustrated in Figures 1-3:

       •     Text-based: Nearly all the letters can be interpreted.




                                 Figure 1        Example of a Text-based signature

       •     Mixed: More than two, but not all, letters can be interpreted.




                                 Figure 2        Example of a Mixed style signature

       •     Stylized: No allographs can be interpreted.




                                   Figure 3        Example of a Stylized signature

   These signature styles exhibit significantly different characteristics that impact a determination

   of whether signatures are genuine. For example, kinematic features of signatures, such as size,

   velocity, changes of acceleration, and pen pressure are important in determining whether a

   signature is genuine. Yet these kinematic features vary between the same individual’s signatures,




   2
    Mohammed, L., Found, B., Rogers, D. (2008). Frequency of Signatures Styles in San Diego
   County. J American Society of Questioned Document Examiners; 1:9-13.


                                                      10
Case 1:19-cv-01959-SEB-MJD Document 67-7 Filed 03/03/20 Page 11 of 19 PageID #: 532




   with the degree of variations often dependent on the signature style. The kinematic features of

   stylized signatures, for example, vary more significantly than the kinematic features of text-

   based signatures. These variations impact a reviewer’s ability to determine whether a signature is

   genuine and would likely cause a lay person to decide that signatures exhibit “differences” when

   the changes in features are simply “variations.”

       32.     In addition, to determine whether signatures are made by the same individual, a

   reviewer should focus on holistic features of signatures, such as alignment, slant, pen lifts,

   rhythm, the size of writing, the slope or slant of the letters, or other characteristics that are

   diagnostic of the process used to create signatures. These features are subtle, and a writer is

   usually unaware of the features, as they are excited via the writer’s subconscious motor program.

   These subtle features are significant as evidence of genuineness because they occur in naturally

   occurring handwriting. Lay persons, however, often focus instead on more eye-catching features

   in evaluating signatures. For example, an eye-tracking study on signature examination conducted

   by Merlino, et al. found that “lay participants focused to a greater extent on individual features

   such as arches, eyelets, hooks, shoulders, connections, troughs, or other individual features” that

   catch the eye, and “appear[ed] less likely to use holistic features.” But focusing on these eye-

   catching features is problematic because these are also the features that a simulator will try to

   capture. Properly utilizing the subtle, holistic features of signatures to determine genuineness,

   however, requires both training and adequate time for review.

       33.     Further, an individual’s signatures may vary for myriad reasons, and to properly

   determine whether signatures are written by the same individual, one must know why features of

   the same individual’s signatures may visually appear different. In one of the leading textbooks




                                                      11
Case 1:19-cv-01959-SEB-MJD Document 67-7 Filed 03/03/20 Page 12 of 19 PageID #: 533




   on handwriting examination, authors Roy Huber & A.M. Headrick3 identified twenty reasons an

   individual’s signatures many vary:

          a) Adequacy of standards—inadequate standards in terms of quantity and

              contemporaneousness will not be representative of the writer’s range of variation.

              Variations may therefore be interpreted as differences.

          b) Accidental occurrences—i.e., these are one-off variations that will not appear in the

              specimen signatures. Misinterpretation may lead to a decision of difference versus

              variation.

          c) Alternative styles—i.e., some writers have alternate signatures styles. This may not

              be represented in the specimens.

          d) Ambidexterity.

          e) Carelessness or negligence.

          f) Changes in the health condition of writer.

          g) Changes in the physical condition of writer—e.g., fractures, fatigue, or weakness may

              alter features of an individual’s signature.

          h) Changes in the mental condition or state of the writer.

          i) Concentration on the act of writing.

          j) Disguise or deliberate change.

          k) Drugs or alcohol.

          l) Influence of medications.

          m) Intentional change for later denial.



   3
    Huber, R. A. & Headrick, A.M. (1999). Handwriting Identification: Facts and Fundamentals.
   CRC Press, Boca Raton, FL.


                                                    12
Case 1:19-cv-01959-SEB-MJD Document 67-7 Filed 03/03/20 Page 13 of 19 PageID #: 534




              n) Nervous tension.

              o) Natural variations—i.e., inherent variation as a result of differences in neuro-

                 muscular coordination.

              p) Writing conditions—e.g., the individual’s place or circumstances, such as in a

                 moving vehicle or at a stationary table.

              q) Writing instrument—e.g., a pen versus a stylus.

              r) Writing position—e.g., the individual’s stance.

              s) Writing surface—e.g., paper versus electronic screen.

              t) Writing under stress.

   Examiners must consider each of these reasons in determining whether a feature is “different”

   between two signatures or whether the feature is simply a “variation” from the same writer. A

   lay individual will not have the knowledge, training, and experience to properly account for these

   factors.

       34.       In addition, the signatures of poorly educated writers, writers for whom English is a

   second language, elderly writers, disabled writers (discussed in more detail below), and ill

   writers are more likely to exhibit wide ranges of variation. For instance, a writer who first

   learned to write in a non-Latin-based script, such as Chinese, will naturally show more variation

   when signing a document in English than a native writer. Likewise, where the voter’s native

   script is written right to left, such as Urdu, the voter’s signature may also be more likely to show

   variations in letter slanting. Qualified, experienced experts in the area of signature verification

   would know and account for these factors in evaluating signatures; lay people, even if put

   through a short training session, are unlikely to be able to accurately account for these




                                                      13
Case 1:19-cv-01959-SEB-MJD Document 67-7 Filed 03/03/20 Page 14 of 19 PageID #: 535




   differences, particularly in an expedient time frame or when only one or a few samples are

   available for comparison.

         35.    Laypersons also may have an issue called “form blindness” that impacts their ability

   to make consistently correct determinations as to the genuineness of a signature. Form blindness

   is defined by Byrd and Bertram as “a combined physical and mental fault, an imperfection in the

   brain which causes the inability to interpret and correctly store what is actually focused on the

   human retina.” 4 Form blindness affects “the ability to see minute differences in angles, forms,

   and sizes.” 5 Most ophthalmologists agree that form perception is not an eye problem but rather a

   translational problem. Therefore, in most cases, form blindness goes undetected.6 Form

   blindness, however, diminishes a reviewer’s ability to make accurate determinations of a

   signature’s genuineness. In Questioned Document Problems, considered an authoritative text in

   document examination, Albert S. Osborn reviews the effects of form blindness and concludes

   that “[i]n disputed document cases . . . difficult problems should not be submitted to untrained

   jurors, or judges, who are even only partially [form] blind.7 Osborn’s conclusion is further

   supported by a study with latent print (fingerprint) examiners, which showed that examiners who

   exhibited form blindness were significantly less likely to make accurate fingerprint comparisons.

   Signature comparison, like fingerprint comparison, is inherently reliant on the ability of the

   examiner to observe and retain fine details; thus, a reviewer who is form blind will be


   4
       Byrd, J. & Bertram, D. (2003). Form-blindness. J. Forensic Identification 53 (3).
   5
    Bertram, Dean James, “Form Blindness Testing: Assessing the Ability to Perform Latent Print
   Examination by Traditional Versus Nontraditional Students” (2009). Dissertations. 996
   http://aquilausm.edu/dissertations/996.
   6
       Id.
   7
    Osborn, A.S. (1991). Questioned Document Problems 2nd Ed., Chapter XXIV Montclair, New
   Jersey Patterson Smith.


                                                     14
Case 1:19-cv-01959-SEB-MJD Document 67-7 Filed 03/03/20 Page 15 of 19 PageID #: 536




   particularly likely to make egregious errors in calling a signature genuine or non-genuine. But

   while FDEs must pass a form blindness test before being trained in handwriting identification,

   Indiana requires no such test for elections officials. There is thus a risk that some Elections

   officials have form blindness and are particularly prone to making erroneous signature

   determinations.

         36.   Ultimately, laypersons make significantly more errors in determining the genuineness

   of signatures than FDEs. The most pronounced difference is in so-called Type II error rates, in

   which authentic signatures are declared non-genuine. In a 2001 study comparing the error rates

   of FDEs with the error rates of laypersons in comparing six genuine signatures with six non-

   genuine signatures, laypersons made Type II errors in 26.1% of cases while trained signature

   FDEs made such errors in 7.05% of cases.8 That means that laypersons are more than 3 ½ times

   more likely to declare an authentic signature non-genuine—which, in the case of absentee ballot

   signatures, would mean that elections officials would reject more than 3 ½ times the number of

   ballots than FDEs.

         37.   This study also found that laypersons are much more likely to make these Type II

   errors than Type I errors (Type I meaning an incorrect determination that non-genuine signatures

   are authentic), although laypersons are still substantially more likely to make Type I errors than

   trained FDEs (laypersons made Type I errors in 6.47% of cases while trained FDEs made such

   errors in 0.49% of cases).9 A Type II error is considered among FDEs as being more egregious

   than a Type I error for signature verification and would mean in Indiana’s absentee balloting

   system that a genuine signature is called non-genuine, and the voter’s ballot rejected incorrectly.


   8
    Kam M., Gummadidala K., Fielding G., Conn R. (2001). Signature authentication by forensic
   document examiners. J. Forensic Sci., 46 (4):884-888.
   9
       Id.


                                                    15
Case 1:19-cv-01959-SEB-MJD Document 67-7 Filed 03/03/20 Page 16 of 19 PageID #: 537




        38.   Similarly, a study conducted in Australia found that FDEs were statistically better

   than laypersons in determining genuineness or non-genuineness. The FDE group had a 3.4%

   error rate while the laypersons had a 19.3% error rate.10 It must be noted that these error rates

   occurred when adequate signature samples and examination time were available. It can safely be

   assumed that the error rate will rise when inadequate comparison samples and time are available

   to the screener.

        39.   It must be also noted that laypersons are even more likely to incorrectly find authentic

   signatures of poorly educated writers, writers for whom English is a second language, elderly

   writers, disabled writers, and ill writers to be non-genuine. The increased variations in the

   signatures of these groups only compound laypersons’ tendencies to err on the side of incorrectly

   finding authentic signatures to be non-genuine.

   B. Even Trained Forensic Document Examiners Are Likely to Make Erroneous Signature
      Comparison Determinations Under Indiana’s Standards for Examining Absentee
      ballots.

        40.   Even for trained FDEs, Indiana’s absentee ballot signature comparisons are prone to

   erroneous determinations due to the limited number of comparison signatures, and the lack of

   proper equipment.

        41.    Normally, FDEs require multiple specimen signatures for comparison with a

   questioned signature, and often more if issues such as age or illness are involved. These

   specimens are required to adequately determine the range of variation of the writer and properly

   account for the reasons for variation within an individual’s signatures discussed above. Indeed,

   nobody signs the same way twice: no two complex, skillfully written, genuine signatures of one



   10
      Sita, J., Found, B., & Rogers, D. (2002). Forensic handwriting examiners expertise for
   signature comparison. J. Forensic Sci. 47(5).


                                                     16
Case 1:19-cv-01959-SEB-MJD Document 67-7 Filed 03/03/20 Page 17 of 19 PageID #: 538




   writer have ever been found to be exactly alike at the microscopic level. This is so because

   signatures are the product of a motor program developed in the brain after practice and then

   executed with neuro-muscular coordination, and many factors can influence an individual’s

   motor program and neuro-muscular coordination, including the factors discussed above.

   Inadequacy of standards is cited as a source of error by Huber & Headrick.11 Inadequate

   standards means that the writer’s range of variation is not represented fully. Features observed in

   the questioned signature(s) may not be observed in the inadequate specimens. This may lead to

   an erroneous interpretation of a feature as a difference (two writers) or variation (one writer).

   Elections officials, however, are required to compare the absentee ballot signature with only the

   voter signature(s) on file.

        42.    Figure 4 provides illustrations of rejected voter’s signatures in St. Joseph County,

   juxtaposed with genuine samples of the voters. Note the variation in the genuine samples, which

   the elections officials could not assess due to their lack of adequate voter exemplar signatures.

   The voters’ signatures in the names of William J. Marks, Jr., and John Justin Collier clearly fall

   within the range of variation of each individual. The sample signatures of Mary J. Fredericks

   display a wide range of variation, and rejecting this voter’s absentee ballot signature based on a

   very limited number of sample signatures on file is very susceptible to error. The signature of

   voter Minnie Lee Clark exhibits poor line quality. However, this is to be expected in an

   individual who is 99 years old. It is very likely that her normal course-of-business signatures will

   exhibit wide variation and poor line quality which can be easily mistaken by an untrained person

   as evidence of simulation by another writer.



   11
    Huber, R.A. & Headrick, A.M. (1999). Handwriting Identification: Facts and Fundamentals.
   CRC Press, Boca Raton, FL.


                                                    17
Case 1:19-cv-01959-SEB-MJD Document 67-7 Filed 03/03/20 Page 18 of 19 PageID #: 539




                 Figure 4 Comparison chart of rejected and known voters’ signatures

    VOTER’S
                     REJECTED BALLOT SIGNATURE                          VOTER SAMPLE SIGNATURE(S)
     NAME


                                                             05/04/17


    WILLIAM L.
    MARKS, JR
                                                  10/25/18



                                                             10/03/03

    MINNIE LEE
    CLARK
                  10/31/18                                   04/01/19




                                                             10/01/19
    MARY J.
    FREDERICK
                  10/07/18
                                                             07/11/18



                                                             12/08/16




    JOHN
                                                             04/23/19
    JUSTIN
    COLLIER

                  10/25/18

                                                             06/21/11




      43.        Finally, as discussed above, Indiana law does not require election officials to be

   provided proper equipment, such as magnification and lighting equipment. Without this

   equipment, even a well-trained eye may make errors in a signature authenticity determination.

      44.        For the reasons stated herein, it is my professional opinion that Indiana election

   officials are likely to make erroneous determinations of whether absentee ballot-envelope

   affidavit signatures match the signatures on file with the election authority, and, in particular,


                                                      18
Case 1:19-cv-01959-SEB-MJD Document 67-7 Filed 03/03/20 Page 19 of 19 PageID #: 540
